20-11563-scc           Doc 904       Filed 02/17/21 Entered 02/17/21 09:20:26                     Main Document
                                                 Pg 1 of 25




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                             Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et                               Case No. 20-11563 (SCC)
al.,
                    Debtors.1                                      (Jointly Administered)



         ORDER APPROVING (I) OMNIBUS CLAIMS OBJECTION PROCEDURES,
              (II) OMNIBUS CLAIMS SETTLEMENT PROCEDURES AND
                   (III) OMNIBUS CLAIMS HEARING PROCEDURES

           Upon the motion (the “Motion”)2 of Grupo Aeroméxico and its affiliates that are debtors

and debtors in possession in these proceedings (collectively, the “Debtors”) for entry of an order

(this “Order”), pursuant to section 105(a) of the Bankruptcy Code and Bankruptcy Rule 3007,

approving the Omnibus Claims Objection Procedures, Omnibus Claims Settlement Procedures

and Omnibus Claims Hearing Procedures, both as more fully described in the Motion; and the

Court having jurisdiction to consider the Motion and the relief requested therein pursuant to 28

U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference M-431, dated January

31, 2012 (Preska, C.J.); and consideration of the Motion and the relief requested therein being a

core proceeding under 28 U.S.C. § 157(b); and venue being proper before the Court pursuant to

28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been provided to

the Notice Parties, and it appearing that no other or further notice need be provided; and the

1
  The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as
follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral, S.A.
de C.V. 217315; Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate headquarters is
located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P. 06500.
2
    Unless otherwise defined herein, each capitalized term shall have the meaning ascribed to such term in the Motion.
20-11563-scc        Doc 904       Filed 02/17/21 Entered 02/17/21 09:20:26                    Main Document
                                              Pg 2 of 25



Court having reviewed the Motion; and the Court having determined that the legal and factual

bases set forth in the Motion establish just cause for the relief granted herein; and the Court

having determined that the relief requested is in the best interests of the Debtors, their estates,

creditors and all parties in interest; and upon all of the proceedings had before the Court and after

due deliberation and sufficient cause appearing therefor;

IT IS HEREBY ORDERED THAT:

        1.       The relief requested in the Motion is hereby granted as set forth herein.

        2.       The Debtors3 and other parties in interest are authorized to object to claims in

accordance with the following procedures (the “Omnibus Claims Objection Procedures”):

                 (a)      Notwithstanding anything to the contrary in Bankruptcy Rule 3007, the
                          Debtors and other parties in interest are authorized to file Omnibus Claims
                          Objections to claims seeking reduction, reclassification, or disallowance of
                          claims on one or more of the following grounds (the “Additional
                          Permitted Grounds” and, together with those grounds set forth in
                          Bankruptcy Rule 3007(d), the “Permitted Grounds”):

                          i)       The amount claimed is inconsistent with the Debtors’ books and
                                   records and the Debtors, after review and consideration of any
                                   information provided by the claimant, deny liability in excess of
                                   the amount reflected in the Debtors’ books and records;
                          ii)      The Proof of Claim fails to specify sufficiently the basis for the
                                   claim or provide sufficient supporting documentation for such
                                   claim;
                          iii)     The claim is filed against non-Debtors, the wrong Debtor, or is
                                   filed against multiple Debtors, except to the extent permitted under
                                   the Bar Date Order;
                          iv)      The claim is filed in a currency other than U.S. Dollars or Mexican
                                   Pesos;

3
 Except as otherwise indicated, for the purposes of the Omnibus Claim Objection Procedures, the term “Debtors”
shall mean the Debtors or any other party in interest that has been authorized by the Court to use the foregoing
procedures.



                                                        2
20-11563-scc     Doc 904     Filed 02/17/21 Entered 02/17/21 09:20:26            Main Document
                                         Pg 3 of 25



                     v)      The claimant is not entitled to the asserted secured status or other
                             priority;
                     vi)     The claim has been satisfied in full by a party that is not a Debtor;
                     vii)    The claim has been waived, withdrawn, or disallowed pursuant to
                             an agreement with the Debtors or the entry of a Court order; or
                     viii)   The claim is objectionable pursuant to section 502(e)(1) of the
                             Bankruptcy Code.
               (b)   The decision of Debtors, or any party in interest, to pursue an objection
                     (individually or on an omnibus basis) with respect to a Proof of Claim will
                     be without prejudice to such party’s right to object on other grounds
                     (individually or on an omnibus basis) to the same Proof of Claim or any
                     other Proof of Claim at a later date. For the avoidance of doubt, the
                     decision of Debtors, or any party in interest, to pursue a purely legal
                     objection (individually or on an omnibus basis) with respect to a Proof of
                     Claim will be without prejudice to such party’s right to pursue related fact-
                     based objections (individually or on an omnibus basis) with respect to the
                     same Proof of Claim or any other Proof of Claim at a later date.

               (c)   The Debtors are authorized to file Omnibus Claims Objections to no more
                     than two hundred and fifty (250) claims at a time on the Permitted
                     Grounds. Such Omnibus Claims Objections shall list claimants
                     alphabetically, provide a cross-reference to claim numbers, and list
                     claimants by category of claims.

               (d)   Except as expressly provided herein, the Debtors shall comply with the
                     requirements for Omnibus Claims Objections set forth in Bankruptcy
                     Rule 3007(e).

               (e)   Any order sustaining an Omnibus Claims Objection shall be treated as an
                     order for each claim referenced in the Omnibus Claims Objection as if an
                     individual order had been entered for such claim.

               (f)   The Debtors are authorized to serve an Omnibus Claims Objection Notice
                     on each claimant whose claim is the subject of the applicable Omnibus
                     Claims Objection and, if known, its counsel. The Omnibus Claims
                     Objection Notice shall be in a form substantially similar to the notice
                     attached hereto as Exhibit 1 and shall include an explanation of the claim
                     objection process, a description of the basis of the Omnibus Claims
                     Objection, information regarding the response deadline and hearing date,
                     identification of the claim that is the subject of the Omnibus Claims
                     Objection (with reference to an attached exhibit or otherwise), and


                                               3
20-11563-scc           Doc 904     Filed 02/17/21 Entered 02/17/21 09:20:26                    Main Document
                                               Pg 4 of 25



                          information on how the claimant may obtain a complete copy of the
                          Omnibus Claims Objection.

                 (g)      The Debtors shall file all omnibus and individual objections with this
                          Court to be made publicly available for free on the website of the Debtors’
                          approved notice and claim agent, Epiq Corporate Restructuring, LLC
                          (“Epiq”) at https://dm.epiq11.com/aeromexico.

                 (h)      Notice of claim objections shall be limited to: (a) a complete copy of each
                          claim objection (whether an omnibus objection or an individual objection)
                          by email to the U.S. Trustee, counsel for the Creditors’ Committee,
                          Apollo, the Ad Hoc Group and, in the event a non-Debtor party is
                          objecting, the Debtors; (b) with respect to Omnibus Claims Objections,
                          service of an Omnibus Claims Objection Notice on the claimant whose
                          claim is the subject of the applicable Omnibus Claims Objection and its
                          counsel, if known; and (c) with respect to individual claim objections,
                          service of a complete copy of each individual objection on the claimant
                          whose claim is the subject of the applicable individual claim objection and
                          its counsel, if known, or, where counsel has appeared for a claimant, a
                          complete copy of each individual objection to a claim on the claimant’s
                          counsel by email.

                 (i)      With respect to service of an individual claim objection and service of an
                          Omnibus Claims Objection Notice, the Debtors will: (i) use reasonable
                          best efforts to mail the applicable information to be served to the
                          applicable parties by both (a) first-class United States or Mexican mail or
                          international courier certified service and (b) email (where the Debtors
                          have both a mailing address and an e-mail address for a particular party),
                          and (ii) take reasonable efforts to provide copies of the applicable
                          materials to be served in English and Spanish, where appropriate,
                          including to those creditors who submitted their Proof of Claim in
                          Spanish. Omnibus Claims Objection Notices sent by email shall include
                          an English copy of the Omnibus Claims Objection. Omnibus Claims
                          Objection Notices served by mail are not required to include the Omnibus
                          Claims Objection but shall have an email contact and clear instructions on
                          how to obtain a copy of the Omnibus Claims Objection.4 Service of the
                          Omnibus Claims Objection Notice, the Omnibus Claims Objection and/or
                          the individual objection on the affected claimant represents good and
                          sufficient notice of the relevant claims objection and no further notice
                          shall be required.

4
 The Debtors retain the right to serve Omnibus Claims Objections in their entirety in appropriate circumstances as
determined in the Debtors’ discretion.



                                                         4
20-11563-scc         Doc 904        Filed 02/17/21 Entered 02/17/21 09:20:26                      Main Document
                                                Pg 5 of 25




         3.       Responses to the Debtors’ individual and Omnibus Claims Objections shall be

due thirty (30) calendar days after the Debtors provide service of the objection; provided that the

Debtors reserve the right to request that this Court impose an alternative response deadline or

grant expedited consideration with respect to certain objections, if the circumstances so require,

which may result in shortened notice of both the hearing date and the response deadline;

provided further that Debtors also shall be authorized, with the consent of the affected claimant,

to extend the deadline for filing responses without further order of this Court.

         4.       The Debtors, using their reasonable business judgment, are authorized to settle

claims in accordance with the following procedures (the “Omnibus Claims Settlement

Procedures”):

                  (a)      If either (i) the aggregate amount to be allowed for an individual claim
                           (the “Settlement Amount”) is less than or equal to $500,000 or (ii) the
                           difference between the Settlement Amount compared to the amount
                           asserted on the Proof of Claim (the “Claim Difference”) does not exceed
                           $200,000 without regard to any unliquidated amounts asserted by such
                           claimant, the Debtors shall submit by email the proposed settlement to
                           counsel for the Creditors’ Committee, Apollo, the Ad Hoc Group and
                           Chubb Fianzas Monterrey, Aseguradora de Caucion, S.A. (“Chubb”)
                           (together, the “Settlement Notice Parties”)5, together with (i) the names
                           of the parties with whom the Debtors have settled, (ii) the relevant Proof
                           of Claim numbers, (iii) the types of claims asserted by each such party,
                           (iv) the amounts for which such claims have been settled, and (v) copies of
                           any proposed settlement agreement or other documents supporting the
                           proposed settlement (the “Settlement Summary”). Within five (5)
                           business days of receiving the Settlement Summary, or such period of time
                           as is otherwise agreed to by the Debtors and the Settlement Notice Parties,
                           any of the Settlement Notice Parties may submit to the Debtors an
                           informal objection to the proposed settlement reflected in the Settlement

5
 For purposes of this paragraph 4(a), Chubb shall have the rights of “Settlement Notice Parties” to informally
object, determine notice periods and approve settlements solely to the extent the relevant Proof(s) of Claim relate to
obligations that are related to bonds or similar instruments issued by Chubb.



                                                          5
20-11563-scc      Doc 904      Filed 02/17/21 Entered 02/17/21 09:20:26          Main Document
                                           Pg 6 of 25



                       Summary (such objection shall not be filed on the docket). If there is a
                       timely objection in accordance with the requirements of this paragraph
                       made by any of the Settlement Notice Parties, the Debtors may (i)
                       renegotiate the settlement and submit a revised Settlement Summary to the
                       Settlement Notice Parties or (ii) file a motion with the Court seeking
                       approval of the settlement pursuant to Bankruptcy Rule 9019 on no less
                       than ten (10) business days’ notice. If there is no timely objection made in
                       accordance with this paragraph by Settlement Notice Parties, or if the
                       Debtors receive written approval from the Settlement Notice Parties of the
                       proposed settlement prior to the objection deadline (which approval may
                       be in the form of an email from counsel to the Settlement Notice Parties),
                       then the Debtors may proceed with the settlement without prior approval
                       of the Court or any other party in interest;

               (b)     If the Settlement Amount is greater than $500,000 and the Claim
                       Difference is greater than $200,000, the Debtors shall seek the approval of
                       this Court by way of a motion pursuant to Bankruptcy Rule 9019 on no
                       less than ten (10) business days’ notice. The objection deadline to any
                       such motion shall be 4:00 p.m. (prevailing Eastern Time) on the date that
                       is five (5) calendar days before the applicable hearing date.

               (c)     The types of claims that may be settled pursuant to these Omnibus Claims
                       Settlement Procedures include: (i) secured claims; (ii) priority claims
                       under section 507(a) of the Bankruptcy Code, (iii) general unsecured
                       claims, and (iv) administrative claims under section 503(b)(9) of the
                       Bankruptcy Code or otherwise.

               (d)     The Debtors or their counsel may notify Epiq of any settlement entered
                       into in accordance with the foregoing procedures and Epiq shall be
                       authorized and directed to update the claims register accordingly without
                       any further approval of the Court.

       5.      The Debtors are authorized to take any and all steps that are necessary or

appropriate to settle claims in accordance with the Omnibus Claims Settlement Procedures,

including to enter into any stipulations.

       6.      Nothing in this Order shall obligate the Debtors to settle or pursue settlement of

any particular claim and all settlements of claims may be negotiated and compromised by the

Debtors in their discretion.



                                                6
20-11563-scc     Doc 904    Filed 02/17/21 Entered 02/17/21 09:20:26          Main Document
                                        Pg 7 of 25



      7.       The following Omnibus Claims Hearing Procedures (the “Omnibus Claims

Hearing Procedures”) shall apply:

               (a)   The Debtors shall schedule the return date for claims objections, omnibus
                     or otherwise, for hearing at periodic omnibus hearings (the “Omnibus
                     Hearings”) established by the Court pursuant to the Case Management
                     Order or other hearings the Debtors may schedule with the Court.

               (b)   Any information submitted in connection with a Proof of Claim shall be
                     part of the record with respect to the relevant Claim, and any such
                     information already submitted need not be resubmitted in connection with
                     the Omnibus Claims Hearing Procedures.

               (c)   The Court may enter an order at the scheduled hearing sustaining an
                     objection to claims with respect to which no Response is properly filed
                     and served or pursuant to a certificate of no objection in accordance with
                     the Case Management Order.

               (d)   The hearing to consider an objection to claims as to which a Response is
                     properly filed and served (each, a “Contested Claim”) shall be set for a
                     contested hearing (each, an “Omnibus Claims Hearing”) to be scheduled
                     by the Debtors, in their discretion, as set forth herein. The Debtors shall
                     schedule an Omnibus Claims Hearing for a Contested Claim as follows:

                     i)     For a non-evidentiary hearing to address whether the Contested
                            Claim has failed to state a claim against the Debtors which can be
                            allowed and should be dismissed pursuant to Bankruptcy
                            Rule 7012 (a “Sufficiency Hearing”), unless the Debtors serve the
                            holder of the claim (the “Claimant”) with a Notice of Merits
                            Hearing (as defined herein), the Sufficiency Hearing shall go
                            forward at the return date set in accordance with paragraph 7(a) of
                            these Omnibus Claims Hearing Procedures (or such other date as
                            may be scheduled by the Debtors). The legal standard of review
                            that will be applied by the Court at a Sufficiency Hearing will be
                            equivalent to the standard applied by the Court upon a motion to
                            dismiss for failure to state a claim upon which relief can be
                            granted;
                     ii)    For an evidentiary hearing on the merits of a Contested Claim (a
                            “Merits Hearing”), the Debtors may, in their discretion, serve
                            upon the relevant Claimant (by email or overnight delivery), with a
                            copy to the Creditors’ Committee, Apollo, and the Ad Hoc Group,
                            and file with the Court, a notice substantially in the form attached


                                              7
20-11563-scc     Doc 904     Filed 02/17/21 Entered 02/17/21 09:20:26            Main Document
                                         Pg 8 of 25



                             hereto as Exhibit 2 (a “Notice of Merits Hearing”) at least thirty
                             (30) calendar days prior to the date of such Merits Hearing. The
                             rules and procedures applicable to such Merits Hearing will be set
                             forth in any scheduling order issued by the Court in connection
                             therewith.

               (e)    Discovery with respect to a Contested Claim will not be permitted until
                      either (a) the Court has held a Sufficiency Hearing and determined that the
                      Contested Claim states a claim that could be allowed and should not be
                      dismissed pursuant to Bankruptcy Rule 7012 or (b) the Debtors have
                      served the relevant Claimant a Notice of Merits Hearing with respect to
                      the Contested Claim.

               (f)    The Debtors may file and serve a reply (a “Reply”) to a Response no later
                      than 4:00 p.m., prevailing Eastern Time, on the day that is two (2)
                      calendar days prior to the date of the applicable hearing (which may fall
                      on a Saturday, Sunday, or legal holiday notwithstanding Bankruptcy
                      Rule 9006 or equivalent provisions).

               (g)    The Debtors, in their discretion, are authorized to further adjourn a hearing
                      scheduled in accordance herewith at any time by providing notice to the
                      Court and the Claimant.

       8.      The Debtors are authorized to take any and all steps that are necessary or

appropriate to implement the Omnibus Claims Hearing Procedures.

       9.      Nothing in the Omnibus Claims Hearing Procedures shall preclude settlement of a

Contested Claim by mutual consent of the parties at any time; provided, however, that any such

settlement is subject to the Omnibus Claims Settlement Procedures.

       10.     The Debtors are authorized to, in their discretion, append an Offer of Settlement

to a Notice of Merits Hearing, substantially in the form attached hereto as Annex 1 to Exhibit 2.

The Claimant shall accept or reject the Offer of Settlement by checking the appropriate box on

the Offer of Settlement and serving it on the Debtors so as to be received no later than fifteen

(15) calendar days prior to the date set for a Merits Hearing. Any Claimant who has failed to

accept or reject the Offer of Settlement by the aforementioned deadline shall be deemed to have

                                                8
20-11563-scc      Doc 904     Filed 02/17/21 Entered 02/17/21 09:20:26          Main Document
                                          Pg 9 of 25



rejected the Offer of Settlement. Any settlement reached in accordance with this paragraph shall

be subject to the Omnibus Claims Settlement Procedures.

       11.     Notwithstanding anything in the Motion or this Order to the contrary, the

Omnibus Claims Objection Procedures, Omnibus Claims Settlement Procedures and Omnibus

Claims Hearing Procedures, in each case, shall not apply to any claims (as defined in section

101(5) of the Bankruptcy Code) of (a) any Affiliate (as such term is defined in the section 101(2)

of the Bankruptcy Code) or (b) any direct or indirect non-Debtor parent of any Affiliate. For

purposes of this Order, (x) PLM Premier, S.A.P.I. de C.V. (“PLM”) shall be deemed to be an

Affiliate of the Debtors and (y) Aimia Holdings UK I Limited and Aimia Holdings UK II

Limited (collectively, “Aimia”) shall be deemed to be a non-Debtor parent of an Affiliate of the

Debtors; provided that all parties’ rights are reserved as to whether PLM is an Affiliate of the

Debtors for other purposes.

       12.     Nothing in this Order shall constitute an admission of the validity, nature, amount

or priority of any claims asserted in these Chapter 11 Cases.

       13.     Entry of this Order is without prejudice to the Debtors’ rights to seek

authorization to modify or supplement the relief granted herein.

       14.     The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

       15.     The contents of the Motion and the notice procedures set forth therein are good

and sufficient notice and satisfy the Bankruptcy Rules and the Local Rules, and no other or

further notice of the Motion or the entry of this Order shall be required.




                                                 9
20-11563-scc     Doc 904     Filed 02/17/21 Entered 02/17/21 09:20:26              Main Document
                                         Pg 10 of 25



       16.     The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation, and enforcement of this Order.




New York, New York
Dated: February 17, 2021
                                                     /S/ Shelley C. Chapman
                                                THE HONORABLE SHELLEY C. CHAPMAN
                                                UNITED STATES BANKRUPTCY JUDGE




                                                10
20-11563-scc   Doc 904   Filed 02/17/21 Entered 02/17/21 09:20:26   Main Document
                                     Pg 11 of 25



                                     Exhibit 1

                         Notice of Omnibus Claims Objection
20-11563-scc        Doc 904        Filed 02/17/21 Entered 02/17/21 09:20:26                    Main Document
                                               Pg 12 of 25



       THIS OBJECTION SEEKS TO REDUCE AND ALLOW OR DISALLOW AND
     EXPUNGE CERTAIN FILED PROOFS OF CLAIM. PARTIES RECEIVING THIS
     NOTICE OF THE [insert ordinal] OMNIBUS OBJECTION TO CLAIMS SHOULD
      REVIEW THE OMNIBUS OBJECTION TO SEE IF THEIR NAME(S) AND/OR
    CLAIM(S) ARE LOCATED IN THE OMNIBUS OBJECTION AND/OR THE EXHIBIT
    ATTACHED THERETO TO DETERMINE WHETHER THIS OBJECTION AFFECTS
                                 THEIR CLAIM(S).

                  IF YOU HAVE QUESTIONS, PLEASE CONTACT
                       GRUPO AEROMÉXICO’S COUNSEL,
          DAVIS POLK & WARDWELL LLP, AT [insert relevant contact(s) here].



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                          Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et                            Case No. 20-11563 (SCC)
al.,
                                                                (Jointly Administered)
                            1
                 Debtors.



                   NOTICE OF HEARING ON DEBTORS’ [insert ordinal]
                  OMNIBUS CLAIMS OBJECTION TO PROOFS OF CLAIM
                              ([insert basis for objection])

         PLEASE TAKE NOTICE that, on ____________________, 2021, Grupo Aeroméxico,

S.A.B. de C.V. (“Grupo Aeroméxico”) and its affiliates that are debtors and debtors in

possession in the above-captioned chapter 11 cases (collectively, the “Debtors”) filed their

[insert ordinal] Omnibus Claims Objection to Proofs of Claim ([insert basis for objection]) the




1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984;
Aerolitoral, S.A. de C.V. 217315; Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate
headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P. 06500.
20-11563-scc     Doc 904      Filed 02/17/21 Entered 02/17/21 09:20:26            Main Document
                                          Pg 13 of 25



(“Objection”) with the United States Bankruptcy Court for the Southern District of New York

(the “Bankruptcy Court”).

       The Objection requests that the Bankruptcy Court expunge, reduce, reclassify, and/or

disallow one or more of your claims listed on Exhibit A annexed hereto on the ground that

[insert basis for disallowance, reduction, reclassification or expungement]. Any claim that

the Bankruptcy Court expunges and disallows will be treated as if it had not been filed and

you will not be entitled to any distribution on account thereof.

       PLEASE TAKE FURTHER NOTICE that the Court-Ordered Omnibus Claims

Hearing Procedures (the “Omnibus Claims Hearing Procedures”) annexed hereto as

Exhibit B apply and govern the objection to your Proof(s) of Claim. The Omnibus Claims

Hearing Procedures provide for certain mandatory actions by a claimant within certain time

periods. Therefore, please review the Omnibus Claims Hearing Procedures carefully. Failure to

comply with the Omnibus Claims Hearing Procedures may result in the disallowance and

expungement of a Proof of Claim without further notice to a claimant.

       If you do NOT oppose the disallowance, expungement, reduction, or reclassification of

your claim(s) listed on Exhibit A, then you do NOT need to file a written response to the

Objection and you do NOT need to appear at the hearing.

       If you DO oppose the disallowance, expungement, reduction, or reclassification of your

claim(s) listed on Exhibit A, then you MUST file with the Court and serve on the parties listed

below a written response to the Objection so that it is received on or before 4:00 p.m.,

prevailing Eastern Time on ____________________, 2021 (the “Response Deadline”).

       Your response, if any, must contain at a minimum the following: (i) a caption setting

forth the name of the Bankruptcy Court, the names of the Debtors, the case number and title of

                                                 2
20-11563-scc      Doc 904     Filed 02/17/21 Entered 02/17/21 09:20:26             Main Document
                                          Pg 14 of 25



the Objection to which the response is directed; (ii) the name of the claimant and description of

the basis for the amount of the claim; (iii) a concise statement setting forth the reasons why the

claim should not be disallowed, expunged, reduced, or reclassified for the reasons set forth in the

Objection, including, but not limited to, the specific factual and legal bases upon which you will

rely in opposing the Objection; (iv) all documentation or other evidence of the claim, to the

extent not included with the proof of claim previously filed with the Bankruptcy Court, upon

which you will rely in opposing the Objection; (v) the address(es) to which the Debtors must

return any reply to your response, if different from that presented in the proof of claim; and (vi)

the name, address, and telephone number of the person (which may be you or your legal

representative) possessing ultimate authority to reconcile, settle, or otherwise resolve the claim

on your behalf.

       The Bankruptcy Court will consider a response only if the response is timely filed,

served, and received. A response will be deemed timely filed, served, and received only if the

original response is actually received on or before the Response Deadline by (i) the chambers of

the Honorable Judge Shelley C. Chapman, United States Bankruptcy Court, One Bowling Green,

New York, New York 10004; (ii) Davis Polk & Wardwell LLP, 450 Lexington Avenue, New

York, New York 10017 (Attn: Marshall S. Huebner, Timothy Graulich, James I. McClammy,

and Stephen D. Piraino), counsel to the Debtors; and (iii) Morrison & Foerster LLP, 250 West

55th Street, New York, New York 10019 (Attn: Brett H. Miller, Todd M. Goren, Erica J.

Richards, and Benjamin W. Butterfield), counsel to the Official Committee of Unsecured

Creditors appointed in these cases.

       Except as otherwise permitted under the Omnibus Claims Hearing Procedures, a hearing

will be held on ____________________, 2021 to consider the Objection. The hearing will be

                                                 3
20-11563-scc       Doc 904       Filed 02/17/21 Entered 02/17/21 09:20:26                  Main Document
                                             Pg 15 of 25



held at _________, prevailing Eastern Time, in the United States Bankruptcy Court for the

Southern District of New York. If you file a written response to the Objection, you should plan

to appear at the hearing. The Debtors, however, reserve the right to continue the hearing on the

Objection with respect to your claim(s). If the Debtors do continue the hearing with respect to

your claim(s), then the hearing will be held at a later date. If the Debtors do not continue the

hearing with respect to your claim(s), then a hearing on the Objection will be conducted on the

above date.

        If the Bankruptcy Court does NOT disallow, expunge, reduce, or reclassify your claim(s)

listed on Exhibit A on the grounds set forth above, then the Debtors have the right to object on

other grounds to the claim(s) (or to any other claims you may have filed) at a later date. You

will receive a separate notice of any such objections.

        Objecting parties shall attend the Hearing telephonically so long as General Order M-543

is in effect or unless otherwise ordered by the Bankruptcy Court. You may participate in a

hearing telephonically by making arrangements through CourtSolutions, LLC (www.court-

solutions.com). Instructions to register for CourtSolutions, LLC are attached to General Order

M-543. 2

        If you wish to view the complete Objection, you can do so for free at

https://dm.epiq11.com/aeromexico. CLAIMANTS SHOULD NOT CONTACT THE

CLERK OF THE BANKRUPTCY COURT TO DISCUSS THE MERITS OF THEIR

CLAIMS.

                             [Remainder of Page Intentionally Left Blank]

        2
          A copy of General Order M-543 can be obtained by visiting http://www.nysb.uscourts.gov/news/court-
operations-under-exigent-circumstances-created-covid-19.



                                                      4
20-11563-scc   Doc 904   Filed 02/17/21 Entered 02/17/21 09:20:26      Main Document
                                     Pg 16 of 25



Dated:   [__________]
         New York, New York


                                     DAVIS POLK & WARDWELL LLP

                                     By:
                                     450 Lexington Avenue
                                     New York, New York 10017
                                     Telephone: (212) 450-4000
                                     Facsimile: (212) 701-5800
                                     Marshall S. Huebner
                                     Timothy Graulich
                                     James I. McClammy
                                     Stephen D. Piraino (admitted pro hac vice)

                                     Counsel to the Debtors
                                     and Debtors in Possession




                                        5
20-11563-scc   Doc 904   Filed 02/17/21 Entered 02/17/21 09:20:26   Main Document
                                     Pg 17 of 25



                               Exhibit B to Exhibit 1

                         Omnibus Claims Hearing Procedures
20-11563-scc        Doc 904        Filed 02/17/21 Entered 02/17/21 09:20:26                    Main Document
                                               Pg 18 of 25



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                          Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et                            Case No. 20-11563 (SCC)
al.,
                                                                (Jointly Administered)
                 Debtors. 1



              COURT-ORDERED OMNIBUS CLAIMS HEARING PROCEDURES

         The Omnibus Claims Hearing Procedures (the “Omnibus Claims Hearing

Procedures”) described herein have been ordered by the United States Bankruptcy Court for the

Southern District of New York (the “Court”) to apply to the chapter 11 cases of Grupo

Aeroméxico, S.A.B. de C.V. and its affiliated debtors.

                                  Omnibus Claims Hearing Procedures

         1.      Pursuant to the Order Establishing Certain Notice, Case Management, and

Administrative Procedures, entered on July 8, 2020 [ECF No. 79] (the “Case Management

Order”), the Court established periodic omnibus hearings (the “Omnibus Hearings”) in these

cases. The Debtors shall schedule the return date for claims objections, omnibus or otherwise, for

hearing at Omnibus Hearings or other hearings the Debtors may schedule with the Court.

         2.      The Court may enter an order at the scheduled hearing sustaining an objection to

proofs of claim (each, a “Proof of Claim”) with respect to which no response (a “Response”) 2 is



1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984;
Aerolitoral, S.A. de C.V. 217315; Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate
headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P. 06500.
20-11563-scc       Doc 904       Filed 02/17/21 Entered 02/17/21 09:20:26                  Main Document
                                             Pg 19 of 25



properly filed and served or pursuant to a certificate of no objection in accordance with the Case

Management Order.

          3.     The hearing to consider an objection to Proofs of Claim as to which a Response is

properly filed and served (each, a “Contested Claim”) shall be set for a contested hearing (each,

an “Omnibus Claims Hearing”) to be scheduled by the Debtors, in their discretion, as set forth

herein.

          4.     The Debtors shall schedule an Omnibus Claims Hearing for a Contested Claim as

follows:

                 (a)     For a non-evidentiary hearing to address whether the Contested Claim has
                         failed to state a claim against the Debtors which can be allowed and
                         should be dismissed pursuant to Bankruptcy Rule 7012 (a “Sufficiency
                         Hearing”), unless the Debtors serve the Claimant with a Notice of Merits
                         Hearing (as defined herein), the Sufficiency Hearing shall go forward at
                         the return date set in accordance with paragraph 1 of these Omnibus
                         Claims Hearing Procedures. The legal standard of review that will be
                         applied by the Court at a Sufficiency Hearing will be equivalent to the
                         standard applied by the Court upon a motion to dismiss for failure to state
                         a claim upon which relief can be granted.

                 (b)     For an evidentiary hearing on the merits of a Contested Claim (a “Merits
                         Hearing”), the Debtors may, in their discretion, serve upon the relevant
                         Claimant, by email or overnight delivery, with a copy to the Creditors’
                         Committee, Apollo, and the Ad Hoc Group, and file with the Court, a
                         notice substantially in the form attached to the Order as Exhibit 2 (a
                         “Notice of Merits Hearing”) at least thirty (30) calendar days prior to the
                         date of such Merits Hearing. The rules and procedures applicable to such
                         Merits Hearing will be set forth in any scheduling order issued by the
                         Court in connection therewith.




                                                                                                (continued….)
2
  Any information submitted in connection with a Proof of Claim shall be part of the record with respect to the
relevant Claim, and any such information already submitted need not be resubmitted in connection with the
Omnibus Claims Hearing Procedures.



                                                      2
20-11563-scc     Doc 904     Filed 02/17/21 Entered 02/17/21 09:20:26           Main Document
                                         Pg 20 of 25



       5.      Discovery with respect to a Contested Claim will not be permitted until either

(a) the Court has held a Sufficiency Hearing and determined that the Contested Claim states a

claim that could be allowed and should not be dismissed pursuant to Bankruptcy Rule 7012 or

(b) the Debtors have served on the relevant Claimant a Notice of Merits Hearing with respect to

the Contested Claim.

       6.      The Debtors may file and serve a reply (a “Reply”) to a Response no later than

4:00 p.m., prevailing Eastern Time, on the day that is two (2) calendar days prior to the date of

the applicable hearing (which may fall on a Saturday, Sunday, or legal holiday notwithstanding

Bankruptcy Rule 9006 or equivalent provisions).

       7.      The Debtors, in their discretion, are authorized to further adjourn a hearing

scheduled in accordance herewith at any time by providing notice to the Court and the Claimant.




                                               3
20-11563-scc   Doc 904   Filed 02/17/21 Entered 02/17/21 09:20:26   Main Document
                                     Pg 21 of 25



                                    Exhibit 2

                             Notice of Merits Hearing
20-11563-scc        Doc 904        Filed 02/17/21 Entered 02/17/21 09:20:26                    Main Document
                                               Pg 22 of 25



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                          Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et                            Case No. 20-11563 (SCC)
al.,
                                                                (Jointly Administered)
                 Debtors. 1



         NOTICE OF SCHEDULING OF MERITS HEARING WITH RESPECT TO
              DEBTORS’ OBJECTION TO PROOF OF CLAIM NO. [  ]

        PLEASE TAKE NOTICE that on [_______ ___], 202[_], Grupo Aeroméxico, S.A.B. de
C.V. (“Grupo Aeroméxico”) and its affiliates that are debtors and debtors in possession in the
above-captioned chapter 11 cases (collectively, the “Debtors”), objected to proof of claim
number [____] (the “Proof of Claim”) filed by [_______] (the “Claimant”) pursuant to the
[Title of Applicable Claims Objection] (the “Objection”).

       PLEASE TAKE FURTHER NOTICE that on [_______ ___], 202[_], at [_] (Prevailing
Eastern Time), in accordance with the Order Approving (i) Omnibus Claims Objection
Procedures, (ii) Omnibus Claims Settlement Procedures and (iii) Omnibus Claims Hearing
Procedures, entered [Date] (ECF No. xxxx) (the “Order”), a copy of which is attached hereto,
the United States Bankruptcy Court for the Southern District of New York (the “Court”) will
commence a Merits Hearing (as defined in the Order) for the purposes of holding an evidentiary
hearing on the merits of the Proof of Claim. The rules and procedures applicable to such Merits
Hearing will be set forth in any scheduling order issued by the Court in connection therewith.

       PLEASE TAKE FURTHER NOTICE that the Debtors may further adjourn the Merits
Hearing at any time by providing notice to the Court and the Claimant.



Dated: [_______ __], 2021
       New York, New York




1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984;
Aerolitoral, S.A. de C.V. 217315; Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate
headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P. 06500.
20-11563-scc   Doc 904   Filed 02/17/21 Entered 02/17/21 09:20:26   Main Document
                                     Pg 23 of 25



                               Annex 1 to Exhibit 2

                                Offer of Settlement
20-11563-scc        Doc 904        Filed 02/17/21 Entered 02/17/21 09:20:26                    Main Document
                                               Pg 24 of 25



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                          Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et                            Case No. 20-11563 (SCC)
al.,
                                                                (Jointly Administered)
                 Debtors. 1



                           DEBTORS’ OFFER OF SETTLEMENT
                       WITH RESPECT TO PROOF OF CLAIM NO. [                                ]

               The Debtors, in their discretion, have elected to offer to settle Proof of Claim
number [_____] (such offer, the “Offer of Settlement”) for a single, fixed, liquidated, [general
unsecured, administrative expense, or priority] claim against Debtor [__________] in the amount
of [_________] (the “Settlement Amount”). The Settlement Amount, if accepted, represents
the allowed claim amount with respect to Proof of Claim number [_____].

By checking the FIRST box below, you affirm that you FREELY, KNOWINGLY, AND
UNCONDITIONALLY ACCEPT such amount as the allowed claim amount with respect to
Proof of Claim number [_____]. You must serve your acceptance or rejection of the Offer of
Settlement on the Debtors so as to be received no later than fifteen (15) calendar days prior to the
date set for a Merits Hearing (as defined in the Order). If you fail to accept or reject the Offer of
Settlement by the aforementioned deadline, you shall be deemed to have rejected the Offer of
Settlement.

[ ] I FREELY, KNOWINGLY, AND UNCONDITIONALLY ACCEPT THE OFFER OF
SETTLEMENT AS SET FORTH ABOVE.

[ ] I REJECT THE OFFER OF SETTLEMENT AS SET FORTH ABOVE.

If you have any questions regarding this form, please contact [____________] at
[____________].

Please email this completed form to [__________]



1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984;
Aerolitoral, S.A. de C.V. 217315; Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate
headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P. 06500.
20-11563-scc   Doc 904   Filed 02/17/21 Entered 02/17/21 09:20:26     Main Document
                                     Pg 25 of 25



                  __________________________________________
                  Signature of Claimant’s Authorized Representative


                  __________________________________________
                  Printed Name


                  __________________________________________
                  Company Name, if applicable




                                         2
